Citation Nr: 0929332	
Decision Date: 08/06/09    Archive Date: 08/14/09

DOCKET NO.  06-27 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent 
for a lumbosacral strain with L4 degenerative disc disease.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1968 to June 
1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

In a VA Form 9, Appeal to Board of Veterans' Appeals, dated 
in August 2006, the Veteran indicated that he wished to 
testify at a personal hearing before a Veterans Law Judge at 
the RO.  The requested hearing was subsequently scheduled, 
and he was notified of the date and time of this hearing in 
an August 2008 letter from the RO.  However, he failed to 
report for the hearing.  As he has since not asked for a new 
hearing, the Board finds that the hearing request has been 
withdrawn.  See 38 C.F.R. § 20.702(d) (2008).


FINDING OF FACT

The Veteran's lumbosacral strain with L4 degenerative disc 
disease is manifested by limitation of flexion of no less 
than 72 degrees, no neurologic abnormalities, and no 
prescribed periods of bed rest.  


CONCLUSION OF LAW

The criteria for assignment of an initial rating in excess of 
20 percent for lumbosacral strain with L4 degenerative disc 
disease have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107; 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5237, 5243 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION


I. Preliminary Matters 
 
The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (2000) (now codified as amended at 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008)).  In 
addition, VA published regulations, which were created for 
the purpose of implementing many of the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in 
pertinent part, at 38 C.F.R. § 3.159 (2008)). 
 
The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate a 
claim, as well as the evidence VA will attempt to obtain and 
which evidence the veteran is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction.  Id; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The VCAA 
notice requirements, however, may be satisfied if any errors 
in the timing or content of such notice are not prejudicial 
to the claimant.  See Dingess, supra; Pelegrini, supra. 
 
Recently, the Court has held that, for an increased rating 
claim, VCAA notice should include notice that evidence of 
increased severity of the disorder or of greater interference 
with work or activities of daily life is required to support 
a claim for increased evaluation; that it include at least 
general notice of more particularized bases of granting 
increased evaluations where particular criteria beyond mere 
increase in severity may be required for assignment of a 
higher disability rating; that it include notice that a 
particular rating will be assigned by applying diagnostic 
codes; and that it include notice, in the form of examples, 
of the kinds of evidence required to support the increased 
rating claim.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).
 
However, for initial rating claims, where, as here, service 
connection has been granted and the initial rating has been 
assigned, the claim of service connection has been more than 
substantiated, as it has been proven, thereby rendering 38 
U.S.C.A. § 5103(a) notice no longer required because the 
purpose that the notice was intended to serve has been 
fulfilled.  Furthermore, once a claim for service connection 
has been substantiated, the filing of a notice of 
disagreement with the rating of the disability does not 
trigger additional 38 U.S.C.A. § 5103(a) notice.  See Dingess 
v. Nicholson, 19 Vet. App. 473, 490-491; Dunlap v. Nicholson, 
21 Vet. App. 112 (2007).  In line with the above reasoning, 
Vazquez-Flores v. Peake (dealing with providing additional 
notice in cases of increased ratings) does not apply to 
initial rating claims because VA's VCAA notice obligation was 
satisfied when the RO granted the veteran's claim for service 
connection.  22 Vet. App. 37 (2007). 
 
Nevertheless, the Board does note that letters issued in 
September 2006 and December 2006 advised of the evidence 
needed to substantiate claims for higher ratings.  He was 
also advised of his and VA's responsibilities under VCAA, to 
include what evidence should be provided by him and what 
evidence should be provided by VA.  The Veteran was further 
advised to inform the RO if there was any other evidence or 
information that he believes pertains to his claim.  These 
letters, as well as a March 2006 letter, advised the Veteran 
as to the type of evidence needed to substantiate both the 
disability rating and effective date elements of his claim, 
pursuant to the Court's holding in Dingess, supra.  
Thereafter, the Veteran's claim for a higher initial rating 
was subsequently readjudicated by the RO in a rating decision 
from August 2007, as well as in supplemental statements of 
the case issued in August 2007 and April 2008.  Thus, the 
Board finds any error with respect to the timeliness of these 
notices to be harmless.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993). 
 
The Board further finds that the duty to assist requirements 
of VCAA have also been satisfied in this case.  Specifically, 
the Board finds that all obtainable evidence identified by 
the Veteran relative to the issue on appeal has been obtained 
and associated with the claims folder.  In particular, the 
Board notes that the RO arranged for the Veteran to undergo 
VA examinations in October 2005, June 2007, and March 2008.  
The Board observes that when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 
Vet. App. 303, 312 (2007).  As noted below, the Board finds 
that the VA examinations obtained in this case are more than 
adequate.  They are predicated on a full review of the 
Veteran's medical history and medical records in the 
Veteran's claims file and considers all of the pertinent 
evidence of record.  Furthermore, the examinations contain 
sufficient findings to properly rate the Veteran's disability 
under the appropriate diagnostic criteria.  Accordingly, the 
Board finds that VA's duty to assist with respect to 
obtaining a VA examination or opinion with respect to the 
issue on appeal has been met.  38 C.F.R. § 3.159(c) (4).  

In determining that the VA has been afforded appropriate VA 
examinations, the Board observes the Veteran's representative 
contended in a July 2009 information hearing presentation 
that a remand is required in order to obtain a new medical 
examination on the grounds that the prior examinations did 
not offer an assessment of the Veteran's functionality during 
flare-ups of his condition under DeLuca v. Brown, 8 Vet. App. 
202 (1995).  As noted in the March 2008 VA examination 
report, "[t]he veteran's main concern is that he has these 
flare-ups and by the time he gets to a medical facility for 
any kind of evaluation his back pain has loosened up and he 
is not experiencing that same level of pain."

The Board observes the Court's guidance for cases in which 
the veteran describes symptoms which periodically increase in 
severity to become more severe than clinically observed 
during VA examination.  The Board acknowledges Ardison v. 
Brown, in which the Court held that the duty to assist 
requires that, when a claimant's medical history indicates 
that his condition undergoes periods of remission and 
recurrence, VA must provide a medical examination during the 
period of recurrence in order to provide a proper disability 
rating.  Ardison v. Brown, 6 Vet. App. 405, 407 (1994); see 
Bruce v. West, 11 Vet. App. 405, 410 (1998) (interpreting the 
Court's decision in Ardison).  However, more applicable in 
this case is the Court's more recent holding, in Voerth v. 
West, that an examination is not necessary during the active 
phase of a disease that did not interfere with employment and 
where the short duration of the active phase made arranging 
for an examination infeasible. Voerth v. West, 13 Vet. App 
117 (1999).  Voerth may be further distinguished from Ardison 
in that, in Ardison, the appellant's worsened condition would 
last weeks or months, while in Voerth the appellant's 
worsened condition would last only a day or two.  

In the case at hand, the Veteran is not employed, and he has 
not demonstrated that his earning potential has been 
interfered with by his back disability.  Furthermore, there 
is no evidence of prolonged periods of flare-ups during the 
period for which the Veteran has been service-connected, and 
the Veteran has reported that his symptoms have already 
receded by the time he is able to get to a medical facility.  
Therefore, the Board concludes that a remand for another VA 
examination is not warranted.

Thus, no further assistance to the Veteran with the 
development of evidence is required, nor is there notice 
delay or deficiency resulting in any prejudice to the 
Veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); 
see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

II.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 
(2008). 
 
The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7. 
 
In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then current severity of the disorder.  Cf. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In Fenderson, 
the Court also discussed the concept of the 'staging' of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Id. at 126-127. 
 
In November 2005, the Veteran was granted service connection 
for a lumbosacral strain with L4 degenerative disc disease 
and assigned a 20 percent disability rating effective August 
26, 2005.  This rating was assigned under 38 C.F.R. § 4.71a, 
Diagnostic Code 5237.  The Veteran was subsequently granted a 
temporary 100 percent rating from November 3, 2006, to 
December 31, 2006.  This period is therefore not for 
consideration before the Board.  

Under that Diagnostic Code 5237, lumbosacral strain is to be 
evaluated under the new general rating formula for diseases 
and injuries of the spine. 
 
Under the new general rating criteria for disabilities of the 
spine, a 10 percent evaluation is warranted for disability of 
the thoracolumbar spine when there is forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height. 
 
A 20 percent evaluation is warranted for disability of the 
thoracolumbar spine when there is forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis. 
 
An evaluation higher of 40 percent is not warranted unless 
there is forward flexion of the thoracolumbar spine to 30 
degrees or less or favorable ankylosis of the entire 
thoracolumbar spine.

An evaluation of 50 or greater requires unfavorable ankylosis 
of the entire thoracolumbar spine. 

Note 1 to this rating schedule states that any associated 
objective neurologic abnormalities, including but not limited 
to bowel or bladder impairment, are to be evaluated 
separately under appropriate diagnostic codes.  

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2008) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2008).  See, in general, 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

Another intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2008).

Alternatively, the Veteran's back disability may be rated as 
intervertebral disc syndrome under 38 C.F.R. § 4.71a, 
Diagnostic Code 5243.  Under that code, intervertebral disc 
syndrome is to be evaluated either under the new general 
rating formula for diseases and injuries of the spine or 
under the formula for rating intervertebral disc syndrome 
based on incapacitating episodes, whichever method is results 
in a higher evaluation when all disabilities are combined 
under 38 C.F.R. § 4.25.  

For intervertebral disc syndrome manifested by incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months, a 60 percent evaluation is warranted; 
with incapacitating episodes having a total duration of at 
least four weeks but less than six weeks during the past 12 
months, a 40 percent evaluation is warranted; and with 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months, 
a 20 percent evaluation is warranted. 
 
Note 1 of that code provides that, for purposes of 
evaluations under Diagnostic Code 5243, an incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.

Having reviewed the complete record, the Board finds that the 
preponderance of the evidence is against granting an 
evaluation in excess of 20 percent for the service-connected 
low back disorder.  The most probative evidence with respect 
to this claim appears in the VA examination reports from 
October 2005, June 2007, and March 2008.

The October 2005 VA examination report noted that the Veteran 
complained of pain that radiated into his abdomen and that 
his genital occasionally went numb.  He also had a constant 
radiating pain into the ball of his left foot.  He had tried 
masseuses and chiropractors in the past with no relief.  The 
Veteran reported having flare ups two to three times per 
year, at which time he rests in bed for two or three days 
until the back gradually improves.  The Veteran reported that 
the flare ups can last up to a month.  His flare-ups could be 
brought on by just bending over to put on shoes or turning to 
get out of the car.  Bed rest was an alleviating factor.  
Medications did not help much.  He also complained of some 
bladder problems.  

On examination, the Veteran ambulated with a normal gait and 
was able to take his shirt off without any problem.  The 
examiner observed extension from 0 to 28 degrees.  Bending to 
the left was 26 degrees.  Bending to the right was 24 degrees 
with complaint of mild pulling pain.  Left and right lateral 
rotations were 0 to 30 degrees.  Forward flexion was 0 to 72 
degrees.  The Veteran repeated forward flexion 0 to 78 
degrees with mild complaint of pain with a sense of pulling 
in the right paraspinous region.  The Veteran had mild right 
paraspinous muscle spasms after this range of motion.  No 
other DeLuca criteria were noted with repetitive range of 
motion.  Straight leg raising was negative both left and 
right.  On neurologic examination, deep tendon reflexes were 
brisk at +2 at the patella bilaterally and at the Achilles.  
Sensation was intact.  

In November 2006, the Veteran underwent a bilateral L4-5 
discectomy.  It was noted that the Veteran had been 
experiencing bilateral radicular symptoms, worse on the left 
than the right.  He had also been experiencing paresthesias 
and other discomfort into his perineum.  

A June 2007 VA examination report notes that the Veteran was 
being evaluated for his back condition, as well as 
radiculopathy in the lower extremities, and bladder or bowel 
problems.  Records indicate that the Veteran had good relief 
of his radicular symptoms and full strength in his lower 
extremities post-surgery.  The Veteran reported that he gets 
some return of the numbness in the left foot if he stands for 
over two hours.  He also has a few episodes of dysesthetic 
pain in his penis.  He denied any loss of bowel or bladder 
control.  He did have one episode of loss of bladder control 
a couple of years ago, but he has had no further episodes 
since then.  

The Veteran reported that his usual job was a computer 
programmer and that he had worked for a bank until 2002.  He 
attributed his current lack of employment to an economic 
slowdown and had been looking for work.  He reported that 
there were few technical jobs in the area.  The Veteran was 
independent in dressing and bathing and was able to feed 
himself, cook, and clean.  He used a snow blower to clear 
snow and was able to do his lawn care.  He did not wear a 
back brace.  He continued to go to the gym.  He was able to 
walk for half an hour before discomfort in his foot returned.  
(The Veteran is service-connected for bilateral gunshot 
wounds to the feet.)  The examiner observed that the Veteran 
was able to drive himself 7 hours to VA for his appointment.  
He had no specific doctor ordered bed rest in the past 12 
months. 

On examination, the Veteran was able to stand independently 
and ambulate with assistive device.  His gait was 
symmetrical.  There was no evidence of antalgic gait.  There 
was no evidence of gait asymmetry.  There was no evidence of 
footdrop with ambulation.  There was a well-healed surgical 
scar with no evidence of discharge, erythema, or swelling 
around the scar.  The scar was nonadherent.  There was no 
spasm over the lumbar spine.  

The Veteran's range of motion was 90 degrees of forward 
flexion.  Extension was 20 degrees.  Lateral bending was 25 
degrees bilaterally.  Rotation was 20 degrees.  Repetitive 
testing was done per DeLuca criteria.  The examiner observed 
that no flare ups were noted during objective examination and 
it would be require speculation to comment on how flare ups 
would affect function without objective evidence of flare-
ups.  However, the examiner noted that there was no change in 
range of motion, instability, weakness, or fatigability with 
repetitive testing.  

Neurological examination of the lower extremities revealed 
reflexes to be 2+ at the knee and 1+ at the ankles.  Sensory 
examination revealed no loss of sensation and manual muscle 
testing revealed no evidence of weakness.  There was no 
indication of loss of bowel or bladder control due to the low 
back condition.  There was no evidence of radiculopathy on 
examination.  The Veteran's symptoms were noted to have 
almost resolved.  The numbness that was reported in the foot 
after standing for more than two hours was said to be 
consistent with his lumbar disc disease.  
 
A March 2008 VA spine examination report noted that the 
Veteran complained that he had experienced some 
incapacitating episodes and ongoing left foot numbness.  The 
Veteran stated that he has intermittent shooting type pain 
and that the bottom of his left foot goes numb.  He stated 
that he had numbness in the foot after driving two hours on 
his way to the examination.  During the time of the range of 
motion activity, the Veteran stated that his back stretched 
out and felt better, and the numbness nearly resolved and 
left a just a small seven by seven centimeter area of 
numbness on the plantar portion of the metatarsophalangeals 
(MTPs) of the left foot.  He stated that the numbness 
generally occurred two to four times per week.  He reported 
experiencing stiffness in his back after sitting about 30 
minutes.  

The Veteran stated that anything could be a precipitating 
factor and that laying down was generally an alleviating 
factor.  He stated that his last significant "near 
incapacitating episode" was in September 2007 and it 
required bed rest for about a week.  At the time of this 
episode, he was moving some gravel around his driveway.  He 
did not know what happened but he could hardly move and had 
to use a chair in the shower.  He stated that he tries to 
work out nearly every other day and is careful in performing 
exercises so as not to irritate his back.  He also noted that 
gentle gym exercises helped his back stay loosened up.  

The Veteran did not require any assistive devices, crutches, 
braces, or canes.  He denied any new trauma.  He had 
experienced no surgeries, incapacitating episodes, 
injections, neurological work-ups or treatments since the 
June 2007 VA examination.  The Veteran's main concern was 
that he has flare-ups and by the time he gets to a medical 
facility for any kind of evaluation his back has loosened up 
and he is not experiencing the same level of pain.  At the 
time of the examination, he denied any current pain.  He 
stated the pain could be an intermittent, quick, shooting 
type. 

On examination, the Veteran had a lumbar scar that was 4.8 
centimeters.  There was no tenderness to palpation; no 
adherence; no heat, lump, or mass; and no complaint of pain 
with palpation.

On goniometry examination, forward flexion was 0 to 80 
degrees.  The Veteran reported that he did not experience any 
pain.  Extension was 0 to 12 degrees on triple repetitive 
activity, and the best obtained was 0 to 12 degrees.  Left 
lateral flexion was 0 to 15 degrees, and right lateral 
flexion was 0 to 12 degrees.  Left lateral rotation was 0 to 
40 degrees, and right lateral rotation was 0 to 46 degrees.  
After repetitive activity and evaluation the Veteran stated 
that his back felt more relaxed and was not as tight.

On neurological evaluation, straight leg raising was negative 
both left and right for any complaint of pain.  He stated 
that he can have back pain normally when lifting his leg.  
Neurologically DTRs were 2+, symmetrical and brisk.  The left 
foot examination revealed a seven by seven centimeter area of 
loss of sensation per monofilament testing over the third and 
fourth MTP region.  No lesions were noted.  Foot color and 
nails were normal.  The Veteran denied any other complaints 
or problems after triple repetitive activity.  In the absence 
of any further objective evidence the examiner was unable to 
determine additional functional loss without resort to 
conjecture.  

The examiner noted that an October 2006 MRI report found 
desiccation with mild bulging at the L2-3 disc.  Minimal 
thecal sac compression was noted.  Reactive facet disease was 
again visualized.  At level 3-4 there was more generalized 
bulging of the disc with broad-based thecal sac compression.  
There might have been slight narrowing of the neural foramina 
on both sides, the right side more than the left side.  
Reactive facet disease was again noted at level 4-5, 
generalized bulging of the disc with significant extrusion of 
the disc as a result of annulus fibrous tear, herniated into 
the sac almost completely obliterating the canal compressing 
the nerve roots of the cauda equine as well as the nerve 
rootlets at this level on both sides.  The neural foramina 
were encroached up.  There was reactive facet disease.  At 
L5-S1 there was generalized bulging with minimal thecal sac 
compression.  Reactive facet disease was again noted.

The examiner diagnosed thoracolumbosacral spine strain with 
degenerative disc disease and degenerative joint disease 
status post L4-5 discectomy.  The examiner noted that the 
Veteran was observed ambulating from the examination without 
an assistive device, with a normal, symmetrical, smooth gait, 
and without complaint.

The Board finds that the findings contained in these 
examinations do not warrant a disability rating in excess of 
20 percent.  Range of motion in none of these examinations 
reveals forward flexion of less than 30 degrees, even when 
considering the DeLuca factors as noted above.  The 2007 
examiner observed that no objective evidence of flare-ups was 
seen on examination and that it would be speculative to opine 
on the impact flare-ups would have on function.  Likewise, 
the 2008 examiner observed that, with the exception of a loss 
of sensation per monofilament testing over the third and 
fourth metatarsophalangeal region, there were no other 
complaints after triple repetitive activity.  

In addition, to the lack of evidence of flexion less than 30 
degrees, there is no objective evidence of ankylosis of the 
thoracolumbar spine to warrant a higher level of 
compensation.  

The Board has also considered whether a separate rating 
should be assigned for the surgical scar.  However, the 
evidence does not show that the scar is unstable or painful 
on examination as contemplated by a compensable rating under 
either 7803 or 7804.  38 C.F.R. § 4.118.  On the contrary, 
the March 2008 VA examination report notes that the surgical 
scar was not tender to palpation, was not adherent, and was 
not painful with palpation.  The lack of symptomatology 
associated with this disability, however, precludes the 
assignment of a separate compensable disability rating.

Additionally, the Board has also considered whether a 
separate compensable rating is warranted for neurological 
manifestations of the Veteran's service-connected back 
disability.  In this regard, the Board observes that the 
Veteran was granted a separate 10 percent disability rating 
for left foot numbness in an August 2007 rating decision.  
The Veteran did not appeal this award.  While the June 2007 
examination report noted one episode of loss of bladder 
control a few years ago, voiding dysfunction is not 
compensable unless the Veteran must wear absorbent materials 
that must be changed less than two times per day.  See 38 
C.F.R. § 4.115a.  The Veteran has not contended, and the 
evidence does not show, that the Veteran requires the use of 
absorbent materials.  Therefore, a separate rating for 
neurological disability is not warranted.

The Board has also considered whether an increased rating 
should be assigned based on incapacitating episodes.  The 
October 2005 examination report noted two or three episodes 
requiring bed rest of two or three days per year, while the 
March 2008 report noted that a September 2007 injury 
necessitated bed rest for approximately one week.  There is, 
however, no evidence of bed rest as prescribed by a doctor.  
Even if these episodes did meet the incapacitating episode 
requirement of having been prescribed by a doctor, they would 
have to total at least four weeks in the past 12 months.  
This condition is not satisfied and, consequently, a 
disability rating in excess of 20 percent is not warranted.
 
In summary, the Board finds that the preponderance of the 
evidence is against assigning an initial rating in excess of 
20 percent under Diagnostic Codes 5237 or 5243, or assigning 
separate, compensable ratings for neurologic and other 
manifestations of disability under applicable diagnostic 
codes.  The Board has considered the doctrine of reasonable 
doubt, however, as the preponderance of the evidence is 
against the Veteran's claim, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Accordingly, the claim must be denied. 

The Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b).  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA 
presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate, which involves a comparison 
between the level of severity and symptomatology of the 
claimant's service- connected disability with the established 
criteria found in the rating schedule for that disability.  
If the criteria reasonably describe the claimant's disability 
level and symptomatology, then the claimant's disability 
picture is contemplated by the rating schedule, the assigned 
schedular evaluation is, therefore, adequate, and no referral 
is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

There is no objective evidence that the Veteran's service-
connected back disability presents such an exceptional or 
unusual disability picture, with such factors as marked 
interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular standards.  Hence, referral of the case 
to the Director of VA's Compensation and Pension Service, 
under the above-cited regulation, is not required.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

Entitlement to an initial evaluation in excess of 20 percent 
for a lumbosacral strain with L4 degenerative disc disease is 
denied.



____________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


